IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40049
                         Summary Calendar



ARTURO MELO MEDINA,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:00-CV-141
                       --------------------
                           June 6, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Arturo Melo Medina, Texas prisoner # 743972, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 application

for a writ of habeas corpus as barred by the one-year statute of

limitations set forth in 28 U.S.C. § 2244(d).   He argues that his

state habeas applications were delivered to and accepted by the

court clerk on July 6, 1999, and thus filed on that date even


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40049
                                 -2-

though they were not stamped filed until July 12, 1999.    Thus, he

argues that the time period for filing his federal habeas

application was tolled until his state habeas applications were

denied on April 19, 2000.   He further argues that he tendered his

federal application to prison authorities for mailing on April

19, 2000, making that application timely under Spotville v. Cain,

149 F.3d 374, 378 (5th Cir. 1998).   Medina stated under penalty

of perjury in his federal habeas application that he placed his

petition in the prison mailing system on April 19, 2000.

     Respondent has supplemented the record on appeal with the

prison mail log which reflects that the only mail Medina sent to

the district court between April 10, 2000, and May 20, 2000, was

tendered for filing on May 18, 2000.   The petition was received

by the court on May 22, 2000.   Although there is a conflict in

the evidence, a remand is unnecessary if all the evidence is

documentary and the appellate court can pass upon the facts as

well as the trial court.    In the Matter of Legel, Braswell Gov’t

Sec. Corp., 648 F.2d 321, 326 n.8 (5th Cir. Unit B 1981).

Because we hold that his federal habeas application was not

tendered to prison authorities for mailing on April 19, 2000, his

federal application was untimely filed.    Accordingly, the

district court’s dismissal of Medina’s 28 U.S.C. § 2254

application is AFFIRMED.